Title: From Thomas Jefferson to James Ewell Heath, 14 August 1821
From: Jefferson, Thomas
To: Heath, James Ewell


            
            
              
              
          The Auditor is requested to issue two warrants for moieties each of the within sum of 29,100.D. the one for one moiety in favor of the bank of Virginia to be deposited there to the credit of the Rector and Visitors of the University of Virginia, the other for the other moiety in favor of the Farmer’s bank of Virginia to be deposited there to the same credit.
            Th: Jefferson Rector.14.500
              Aud office
              aug 20. 1821Recd a Warrant of fourteen thousand five hundred and fifty dollars—Thomas ClarkFor Bank of Virginia14.500A Warrant of  fourteen thousand and five hundred and fifty dollars presented at the Treasury by Mr Mayo & the amount deposited in the Farmers Bank of Virginia to the Credit of the Rector and Visitors of the University of Virginia
            J E Heath audr